USCA4 Appeal: 22-1241      Doc: 11         Filed: 08/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1241


        ERICK TIMOTHY GOODALL,

                            Plaintiff - Appellant,

                     v.

        CITY OF RICHMOND,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. John A. Gibney, Jr., Senior District Judge. (3:21-cv-00333-JAG)


        Submitted: August 18, 2022                                        Decided: August 22, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Erick Timothy Goodall, Appellant Pro Se. Shannan Marie Fitzgerald, OFFICE OF THE
        CITY ATTORNEY, Richmond, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1241         Doc: 11       Filed: 08/22/2022      Pg: 2 of 2




        PER CURIAM:

               Erick Timothy Goodall appeals the district court’s orders dismissing his civil rights

        action filed pursuant to 42 U.S.C. § 1983 and Bivens v. Six Unknown Named Agents of

        Federal Bureau of Narcotics, 403 U.S. 388 (1971). On appeal, we confine our review to

        the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Goodall’s informal

        brief does not challenge the basis for the district court’s disposition, he has forfeited

        appellate review of the court’s orders. See Jackson v. Lightsey, 775 F.3d 170, 177

        (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules,

        our review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

        court’s judgment. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         AFFIRMED




                                                      2